The claim for broker fees should be denied. The question is squarely presented to us whether a nonresident real estate broker who is licensed to act as a real estate broker in another jurisdiction but not in and by this State can collect a fee or commission for acting as a real estate broker in this State. In this case is the additional circumstance that the nonresident was orally employed to act as a broker, by a receiver appointed by the circuit court.
The pertinent provision of our statute 2 Comp. Laws 1929, § 9807, as amended by Act No. 268, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 9807, Stat. Ann. 1942 Cum. Supp. § 19.792), regulating and licensing real estate brokers and salesmen defines a real estate broker as follows:
"A real estate broker within the meaning of this act is any person, * * * who with intent to collect or receive a fee, compensation or valuable consideration, * * * leases or offers to lease or rents or offers for rent any real estate or the improvements thereon for others, as a whole or partial vocation. * * * The provisions of this act shall not apply to any person, * * * who has been appointed by court, (who) shall perform any of the acts aforesaid with reference to property owned by them, unless performed as a principal vocation not through brokers duly licensed hereunder, nor shall this act be * * * held to include a receiver, * * * or any person selling or appraising real estate under order of any court."
Edward Paulson claims a fee or commission for his efforts toward obtaining a lease for property in possession of the receiver — an act expressly coming within the above definition of a real estate broker. He had not been appointed by any court; he was not performing the acts for which he seeks *Page 687 
compensation under order of any court; no court had ordered, authorized or directed the receiver to employ him. I cannot consider any informal off-the-record talk between the circuit judge and the receiver as amounting to an order of the court, authorizing an unlicensed individual to act as a real estate broker in this State. The statute speaks of "order of any court." Even without that, courts speak through orders, judgments and decrees, not off-the-record conversation subject to the hazards of faulty recollection. A real estate broker cannot be licensed to do business in this State in such a manner. Paulson, with many years' experience as a licensed broker in another State, must have known he could not act as such, in this State, contrary to the express provisions of our statute. He does not come within any of the pertinent exceptions to the statutory definition of a real estate broker.
Section 1 of this act (Act No. 306, Pub. Acts 1919, as amended [2 Comp. Laws 1929, § 9806 et seq., (Stat. Ann. § 19.791 etseq.)]) declares it shall be unlawful for any person to engage in the business or capacity of a real estate broker within this State without first obtaining a license under the provisions of the act. The claimant did not obtain such license. He was acting in the capacity of a real estate broker in this State in obtaining a lease — a single transaction. Section 3 of the act, as amended by Act No. 268, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 9808, Stat. Ann. 1942 Cum. Supp. § 19.793), provides:
"The commission of a single act prohibited hereunder shall constitute a violation."
Claimant had previously negotiated several real estate transactions in Michigan in 1940, 1941 and 1942. The act does not require that one must "engage *Page 688 
in the business" in this State to become subject to the requirement to obtain a license. Cases cited by counsel to the contrary, decided before the 1937 amendment to the act,* now have no application.
Section 16 of the act8224 (Comp. Laws Supp. 1940, § 9821, Stat. Ann. 1942 Cum. Supp. § 19.806) allows nonresidents to become real estate brokers and requires them to obtain a real estate broker's license in this State. A nonresident must file an irrevocable consent that suits and actions may be commenced against him in this State by service of process on the commissioner of the Michigan corporation and securities commission. This plaintiff had not done so.
This is a penal statute. Section 19 of the act (2 Comp. Laws 1929, § 9824 [Stat. Ann. § 19.809]) provides for a fine or imprisonment for violating the provisions of the act. In Morris
v. O'Neill, 239 Mich. 663, 666, this court indicated that failure to obtain a real estate broker's license precludes recovery on a contract for a commission. At page 666 of that opinion, quoting with apparent approval, this court said:
"In 2 Mechem on Agency (2d Ed.), p. 2091, § 2479, it is said:
"`Where a statute or ordinance requires brokers to be licensed, and forbids, imposes a penalty for, or otherwise makes unlawful, the exercising of the vocation without a license, it is generally held that an unlicensed broker cannot recover either upon the contract or upon a quantum meruit for services rendered by him in that capacity.'"
That the oral contract on which claimant seeks recovery is a Michigan contract, to be performed in *Page 689 
this State, is not seriously disputed. State of Ohio, ex rel.Superintendent of Banks, v. Eubank, 295 Mich. 230.
The facts in this case are not in dispute. On this record, Paulson cannot recover compensation.
The case should be reversed for entry of decree denying the claim and remanding for further proceedings in the receivership in accordance herewith, with costs to appellant.
WIEST, J., concurred with BOYLES, C.J.
* Act No. 188, Pub. Acts 1937. — REPORTER.
8224 As amended by Act No. 268, Pub. Acts 1939. — REPORTER.